Citation Nr: 1100234	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection for 
a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August, October, and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The RO denied service connection for a right ankle disorder 
in a February 2005 rating and properly notified the Veteran, who 
did not initiate an appeal regarding this decision.

2.  The February 2005 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in March 2006. 

3.  Evidence received since the February 2005 rating decision 
regarding the Veteran's claim for service connection for a right 
ankle disorder is cumulative to, or redundant of, the evidence 
previously of record and does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of February 1995 is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2010).

2.  New and material evidence has not been received, and the 
claim seeking service connection for a right ankle disorder may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran submitted an original claim for service connection 
for a right ankle disorder in February 2005.  The RO denied that 
claim in February 2005, finding that there was no evidence of a 
right ankle disorder during the Veteran's military service and no 
evidence of a current right ankle disorder.  Although the RO 
provided notice of this denial, the Veteran did not initiate a 
timely appeal.  Thus, the February 2005 rating decision is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record at the time of the February 2005 rating 
decision included the Veteran's service treatment records, which 
showed several complaints and diagnosed disabilities regarding 
the Veteran's knees and a single complaint regarding the left 
ankle in National Guard treatment records dated after the 
Veteran's active duty, but no complaints regarding the right 
ankle.  The evidence of record also included VA outpatient 
treatment reports dated through December 2004 which showed 
complaints of bilateral ankle pain in March 1999 and August 2003 
with normal X-ray examination of the ankles.  

In March 2006, the Veteran attempted to disagree with the 
February 2005 rating decision but, as the disagreement was 
untimely as to the February 2005 rating decision, the RO treated 
the Veteran's March 2006 statement as an application to reopen 
his previously denied claim.  The RO denied this claim in August, 
October, and December 2006 ratings decisions, stating that the 
Veteran had failed to submit "new and material evidence."  The 
Veteran submitted a notice of disagreement (NOD) in April 2007 
and timely perfected an appeal.

Legal Criteria

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted, the basis of denial in February 2005 was that there was 
no evidence of a right ankle disorder during the Veteran's 
military service and no evidence of a current right ankle 
disorder.  The evidence received since the February 2005 denial 
consists of the Veteran's current contentions, VA outpatient 
treatment records dated through May 2006 showing complaints of 
right ankle pain, an October 2006 private magnetic resonance 
imaging (MRI) scan showing a normal right ankle, and an August 
2007 report from Dr. J.B. showing tenderness of the left ankle 
but with no physical examination findings regarding the right 
ankle.  This newly submitted evidence is not material because it 
is essentially cumulative of evidence previously of record.  The 
evidence at the time of the February 2005 denial included 
complaints of right ankle pain with no diagnosis of an actual 
right ankle disorder.

In an October 2007 statement, the Veteran reported that he 
injured his right ankle while stationed in Germany during 
military service when he fell out of a two and a half ton wheel 
vehicle.  The Veteran is competent to offer testimony as to his 
alleged in-service injury and in-service and post service ankle 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  However, as noted, he had already done so at 
the time of the last prior denial of her claim, via his 
statements submitted in connection with the previously submitted 
claim.  As such, his current contentions are, therefore, 
cumulative and redundant.  In addition, lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, the Veteran's 
testimony that he has a current right ankle disorder requires 
medical expertise.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 6 
(2009) ("It is generally the province of medical professionals 
to diagnose or label a mental condition, not the claimant"); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (rheumatic 
fever is not a condition capable of lay diagnosis).  The 
Veteran's testimony that, in his opinion, he suffers from a 
current right ankle disorder is therefore, and to this extent, 
not competent.

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the criteria 
for reopening the claim seeking service connection for a right 
ankle disorder are not met.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Although the appellant received inadequate notice with regard to 
the requirements of Kent, the record reflects that the purpose of 
the notice was not frustrated. 

In a May 2006 letter, the RO explained the requirements for 
obtaining service connection and included an explanation of VA's 
duty to assist in obtaining records and providing a medical 
examination or opinion where necessary.  The letter also 
requested that the appellant sign and return authorization forms 
providing consent for VA to obtain his private medical records 
and that the appellant submit any evidence that the claimed 
conditions existed from service to the present time, any 
treatment records pertaining to the claim, any medical evidence 
of current disabilities.  The letter also addressed both the 
rating criteria and effective date provisions that are pertinent 
to the appellant's claim pursuant to Dingess.
         
The June 2007 statement of the case and December 2007 
supplemental statement of the case provided the appellant with 
the relevant regulations for his service connection claim, 
including those governing VA's notice and assistance duties, as 
well as an explanation of the reason for the denial of the 
claims.  Moreover, the record shows that the appellant was 
represented by a Veterans Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Furthermore, in the February 2008  VA 
Form 646 and December 2010 Informal Hearing Presentation, the 
Veteran's representative made specific arguments specific to the 
requirements for obtaining service connection.  Thus, based on 
the record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided to 
the appellant what was necessary to substantiate his service 
connection claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim such 
that the essential fairness of the adjudication was not affected.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

VA has obtained service treatment records and all identified 
post-service treatment records, and afforded the Veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  VA need not conduct an examination with 
respect to the claim to reopen as the duty does not arise until 
new and material evidence has been submitted.  38 U.S.C.A. 
§ 5103A(f).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
claims file, and the Veteran has not contended otherwise. 

Thus, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.


ORDER

The appeal seeking to reopen a claim of service connection for a 
right ankle disorder is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


